Citation Nr: 0730851	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the 
legs, claimed as due to Agent Orange exposure in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which reopened the 
service connection claim for a skin disorder of the legs, 
which had been previously denied in a final rating action of 
June 2000, but continued the denial of the benefits sought on 
appeal.

This claim was previously before the Board in September 2006 
at which time the Board, upon its own independent review, 
determined that new and material evidence had been presented 
to reopen the claim for a skin disorder of the legs.  Having 
reopened the claim, the Board then remanded the claim for 
additional evidentiary development, to include obtaining a VA 
medical examination with specifically requested medical 
opinions.  The development requested in that remand has been 
undertaken and the claim has returned to the Board and is 
ready for appellate review on the merits.


FINDINGS OF FACT

1.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  The veteran's skin disorder which was treated in service, 
cellulitis of the left leg, was acute and transitory, 
resolving without residual disability, and his current skin 
condition is unrelated to a disease or injury in service, 
including exposure to Agent Orange presumptively sustained in 
Vietnam.

4.  A skin condition, currently diagnosed as 
neurofibromatosis type I, was not incurred in service, nor 
did it manifest until many years following discharge from 
service; the currently diagnosed skin condition is not 
related to military service.


CONCLUSION OF LAW

A skin condition, currently diagnosed as neurofibromatosis 
type I, was not incurred in or aggravated by the veteran's 
active duty service; nor may it be presumed to be due to any 
herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

        A.  Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  July 2002, January 2004 and 
September 2006 letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board notes that these letters were 
sent to the appellant both prior and subsequent to the 
December 2002 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The aforementioned letters advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These 
letters essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Such notice was provided for the veteran in the 
July 2007 Supplemental Statement of the Case.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

        B.  Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims file, as well as private 
treatment records and VA records dated from 2001 to 2007 to 
include a June 2001 VA Agent Orange examination and a June 
2007 examination of the skin.  The veteran did not identify 
any additional providers or treatment facilities from which 
he sought treatment for his claimed skin condition over the 
years.  There is no indication of any available outstanding 
records, identified by the appellant, which have not been 
obtained, and, in fact, in both January and July 2007 he 
indicated that he had no additional information or evidence 
to provide in support of his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran claims that he is entitled to service connection 
for a current skin condition affecting the legs, primarily 
the left leg, claimed as resulting from exposure to 
herbicides, including Agent Orange during his service in 
Vietnam.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the veteran's appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association has been published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal with 
device.  His personnel records also indicate that he served 
in Vietnam, for a period that appears to have extended from 
July 1966 to June 1967.  Thus, the Board finds that the 
veteran was in-country, and therefore, he is presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

The veteran filed his original claim for compensation in 
August 1999, at which time he maintained that he experienced 
problems of break outs on his legs caused by exposure to 
Agent Orange and herbicides in service.  

The veteran's service medical records include an April 1965 
induction examination which showed that clinical evaluation 
of the skin and lower extremities was normal.  The records 
indicated that in April 1967, the veteran was seen for 
complaints of redness and swelling of the left leg above the 
ankles, assessed as cellulitis of the left leg.  A record 
dated April 15 (1967) reflects that cellulitis was treated 
with antibiotics and responded well to treatment.  The 
service medical records are negative for evidence of 
recurrence of the skin condition or for any other complaints 
or findings of a skin condition, including chloracne or any 
other acneform disease consistent with chloracne.  According 
to the separation medical examination report of June 1967, 
the veteran denied a history of skin diseases, and clinical 
evaluation of the skin and lower extremities was normal at 
that time. 

VA records show that the veteran underwent a VA Agent Orange 
examination in June 2001.  Examination of the skin revealed 
multiple neurofibromas about the body as well as two or three 
café au lait spots, diagnosed as neurofibromatosis.  The 
history given by the veteran indicated that he had three 
sisters, all of whom had neurofibromatosis.  Records dated 
subsequently in 2001 and in 2002 continue to show that the 
veteran's medical problems included neurofibromatosis, also 
diagnosed as Von Recklinghausen's fibromatosis.   

The file contains a private medical record dated in August 
2002, which reflects that an evaluation of the skin revealed 
multiple nodules, consistent with neurofibromatosis.  
Neurofibromatosis was diagnosed and the doctor believed that 
it was type 1 von Recklinghausen.  The report indicated that 
the veteran had a negative work-up for Agent Orange.

The record also contains a medical fact sheet about 
neurofibromatosis found on the Internet describing the 
symptoms of this condition and explaining that this disorder 
was inherited as an autosomal dominant trait.

Recent VA records include a March 2006 dermatology consult 
which shows that the veteran had a slightly erythematous soft 
papule in the left neck area as well as hundreds of soft 
nonirritated papules on the face and trunk, assessed as 
irritated neurofibroma.  

A VA examination for skin diseases was conducted in June 2007 
and the claims folder was reviewed.  The veteran complained 
of symptoms of the left leg, but denied having any right leg 
problems.  He reported that he was hospitalized in Vietnam 
for a left leg condition in 1966 or 1967.  He reported that 
he currently experienced break outs in the calf and ankle 
area of the left leg and also indicated that he had bumps of 
the chest, back and arms, which he related to service in 
Vietnam.  Skin examination revealed colored cutaneous nodules 
on the arms, chest and back consistent with 
neurofibromatosis, type I.  Diagnoses of left leg cellulitis 
- resolved; no evidence of skin condition in the right or 
left leg, currently asymptomatic and neurofibromatosis, type 
I, were made.  

The VA examiner opined that any skin disorder on the legs was 
less likely than not caused by or as a result of military 
service.  The examiner explained that a review of the record 
showed that the veteran was admitted on April 10, 1967, for 
treatment of cellulitis of the left leg, which was treated 
with antibiotics and for which the veteran was hospitalized 
for 5 days.  It was commented that he currently had no skin 
condition of the right or left leg.  The examiner also 
explained that the bumps of the veteran's chest, back and 
arms were from neurofibromatosis, type I, an inherited 
disease which his sister also had; the examiner observed that 
the sister, despite having the condition, had never been in 
Vietnam.  

Service and post-service medical records are negative for 
complaints, findings or diagnosis of chloracne or other 
acneform disease consistent with chloracne.  Moreover, the 
evidence does not establish a diagnosis of, nor does the 
veteran maintain that he has, any other skin related 
condition which is enumerated under the provisions of 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), relating to 
conditions presumptively related to exposure to Agent Orange 
in service.  Accordingly, service connection for a currently 
claimed skin condition on a presumptive basis due to 
herbicide exposure is not warranted.  See 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
veteran's period of service.  See Combee, supra.

The veteran urges that left leg cellulitis diagnosed during 
service is etiologically related to currently diagnosed and 
periodically manifested neurofibromatosis, type I; or in the 
alternative that neurofibromatosis, type I, is directly 
related to service, to include exposure to Agent Orange 
reportedly sustained therein. 

Initially, the Board notes that service medical records show 
that left leg cellulitis treated for 5 days during service in 
April 1967, resolved with antibiotic treatment, and did not 
recur thereafter throughout the remainder of service.  
Moreover, the post-service medical records do not include any 
diagnosis of cellulitis.  The June 2007 VA examination report 
specifically described cellulitis, which had occurred decades 
earlier during service, as resolved.  Accordingly, cellulitis 
is not currently diagnosed nor has it been diagnosed at any 
time since service.

A skin condition identified as neurofibromatosis, type I, was 
initially diagnosed post-service in 2001, and represents the 
veteran's currently diagnosed skin disorder.  The evidence 
reflects that this condition, which was initially clinically 
documented and diagnosed more than 30 years after the 
veteran's discharge from service, has not in any way been 
etiologically linked to the veteran's period of service, to 
include service in Vietnam and Agent Orange exposure 
presumably sustained therein.  The Board points out that a 
2002 work-up for Agent Orange was negative.  Significantly, 
VA outpatient records, medical fact sheets on file and the 
opinion of a VA examiner provided in June 2007, all 
characterized the veteran's diagnosed neurofibromatosis, type 
I, as an inherited condition, and the veteran has repeatedly 
reported that at least one other family member has the same 
condition.  There is no clinical or competent evidence to the 
contrary.  The veteran has not brought forth any competent 
evidence that would establish a nexus between his currently 
claimed skin disorder and military service, and no examiner 
or competent evidence has attributed the veteran's skin 
disorder to military service.

Moreover, the absence of clinical findings or a diagnosis of 
skin problems, to include neurofibromatosis, for so many 
years following service is probative evidence against the 
veteran's claim on a direct basis.  The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for more than 30 years after service, is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Therefore, 
neither chronicity nor continuity of symptomatology is 
established.  38 C.F.R. § 3.303(b) (2007).

Finally, the Board acknowledges the veteran's statements that 
his current skin condition began in service and has been 
problematic since that time and that he believes that this 
skin condition is attributable to exposure to Agent Orange 
during service in Vietnam.  However, the Board cannot accept 
the veteran's statements regarding the etiology of his 
current skin condition as competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Further, the veteran's assertion 
of having a chronic skin disorder during service contradicts 
his report on the medical history given in conjunction with 
his June 1967 service separation examination and the service 
separation examination itself.  The Board finds the 
contemporaneous medical history and service separation 
examination to be of greater probative weight.

Thus, with consideration of: service medical records showing 
that acute left leg cellulitis was treated in April 1967 and 
resolved without recurrence in service or at any time post 
service; the length of time following service prior to a 
recorded diagnosis of a current skin disability; and the 
absence of any medical opinion suggesting a causal link 
between a currently diagnosed skin disorder and the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a skin condition, diagnosed as neurofibromatosis, type 1.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin condition, 
currently diagnosed as neurofibromatosis, type I, claimed on 
the basis of direct service incurrence as well as secondary 
to exposure to Agent Orange, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


